
	

114 HR 2718 IH: Servicemember Student Loan Affordability Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2718
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Ms. Duckworth (for herself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to extend the interest rate limitation on debt entered
			 into during military service to debt incurred during military service to
			 consolidate or refinance student loans incurred before military service.
	
	
 1.Short titleThis Act may be cited as the Servicemember Student Loan Affordability Act. 2.Interest rate limitation on debt entered into during military service to consolidate or refinance student loans incurred before military service (a)In generalSubsection (a) of section 207 of the Servicemembers Civil Relief Act (50 U.S.C. App. 527) is amended—
 (1)in paragraph (1), by inserting on debt incurred before service after Limitation to 6 percent; (2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (3)by inserting after paragraph (1) the following new paragraph (2):  (2)Limitation to 6 percent on debt incurred during service to consolidate or refinance student loans incurred before serviceAn obligation or liability bearing interest at a rate in excess of 6 percent per year that is incurred by a servicemember, or the servicemember and the servicemember's spouse jointly, during military service to consolidate or refinance one or more student loans incurred by the servicemember before such military service shall not bear an interest at a rate in excess of 6 percent during the period of military service.; 
 (4)in paragraph (3), as redesignated by paragraph (2) of this subsection, by inserting or (2) after paragraph (1); and (5)in paragraph (4), as so redesignated, by striking paragraph (2) and inserting paragraph (3).
 (b)Implementation of limitationSubsection (b) of such section is amended— (1)in paragraph (1), by striking the interest rate limitation in subsection (a) and inserting an interest rate limitation in paragraph (1) or (2) of subsection (a); and
 (2)in paragraph (2)— (A)in the paragraph heading, by striking as of date of order to active duty; and
 (B)by inserting before the period at the end the following: in the case of an obligation or liability covered by subsection (a)(1), or as of the date the servicemember (or servicemember and spouse jointly) incurs the obligation or liability concerned under subsection (a)(2).
 (c)Student loan definedSubsection (d) of such section is amended by adding at the end the following new paragraph:  (3)Student loanThe term student loan means the following:
 (A)A Federal student loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
 (B)A private student loan as that term is defined section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a))..
			
